Exhibit 10.54

OVERLAND STORAGE, INC.

EXECUTIVE BONUS PLAN

This document sets forth the terms of the Executive Bonus Plan (the “Bonus
Plan”) of Overland Storage, Inc. (the “Company”).

Purpose of the Plan

The objectives of the Bonus Plan are to attract, motivate and retain highly
qualified individuals to enable the Company to meet its objectives, reward
individual contributions to the Company’s success, encourage executives to focus
on the achievement of corporate and individual goals and motivate employees to
create long-term sustainable value for the Company’s stockholders.

Operation of the Plan

The Bonus Plan has the following elements:

 

  •  

The Compensation Committee of the Company’s Board of Directors (the “Committee”)
will select the executives eligible to participate in the Bonus Plan for each
measurement period to be used to determine bonuses payable under the Bonus Plan
(each, a “Bonus Period”).

 

  •  

The Company’s attainment of one or more performance goal(s) for revenue, gross
profit, operating income, operating expenses and/or earnings per share as
approved by the Committee for the applicable Bonus Period will be used to
determine the bonuses payable to participants under the Bonus Plan. The
Committee may establish minimum, target and/or maximum performance goals for one
or more of these performance metrics.

 

  •  

For each Bonus Plan participant, the Committee will establish target bonus
amounts for each Bonus Period. The Committee will also establish the percentage
of the total bonus that will be determined based on Company performance and the
percentage of the total bonus that will be determined based on individual
performance and, as applicable, the performance goals that will be used to
determine a participant’s individual performance for the Bonus Period.

 

  •  

If a bonus becomes payable to a participant pursuant to the Bonus Plan, the
bonus will be paid to the participant in cash following the Bonus Period and in
all events not later than two and one-half months after the end of the last day
of the Bonus Period.

 

  •  

Unless otherwise expressly set forth in a written agreement between the
participant and the Company, a participant must be employed with the Company (or
one of its affiliates or subsidiaries) on the last day of the Bonus Period in
order to be eligible to receive a bonus under the Bonus Plan (subject to the
achievement of the applicable performance measures) for that Bonus Period, and a
participant will have no right to a bonus (or any partial bonus) for a Bonus
Period under the Bonus Plan if the participant’s employment terminates or is
terminated (regardless of the reason, whether with or without cause) prior to
the last day of that Bonus Period.

 

1



--------------------------------------------------------------------------------

Other Rules

No Assignment. The rights, if any, of a participant or any other person to any
payment or other benefits under the Bonus Plan may not be assigned, transferred,
pledged, or encumbered except by will or the laws of descent or distribution.

Tax Withholding. The Company has the right to deduct from any bonus amount
otherwise payable the amount of any and all required income, employment and
other tax withholding required with respect to such payment.

Amendment. The Committee reserves the right to amend and/or terminate the Bonus
Plan at any time and in any manner.

No Fiduciary Relationship. Nothing contained in the Bonus Plan and no action
taken pursuant to the provisions of the Bonus Plan shall create or be construed
as creating a trust or any kind of fiduciary relationship between the Company
and any of its affiliates, or the Committee, on one hand, and any participant or
any other person on the other hand.

No Right to Bonus or Continued Employment. Nothing contained in the Bonus Plan
or any related document constitutes an employment or service commitment by the
Company (or any affiliate), affects an employee’s status as an employee at will
who is subject to termination without cause, confers upon any participant any
right to remain employed by or in service to the Company (or any affiliate), or
interferes in any way with the right of the Company (or any affiliate) to
terminate a participant’s employment or to change the participant’s compensation
or other terms of employment at any time. There is no commitment or obligation
on the part of the Company (or any affiliate) to continue any bonus plan
(similar to the Bonus Plan or otherwise) in any future fiscal year.

Administration. The Committee shall administer the Bonus Plan, select
participants for the Bonus Plan, determine the applicable performance measures,
relative weights of those measures, specific performance goals, and bonus
opportunities, determine performance and the extent to which any applicable
goals have been satisfied, determine whether any bonus is actually payable under
the Bonus Plan and, subject to the express limitations of the Bonus Plan, the
amount of each bonus, and determine the time or times at which and the form and
manner in which bonuses will be paid. The Committee shall have the authority to
construe and interpret the Bonus Plan and any agreement or other document
relating to the Bonus Plan. All actions taken and all interpretations and
determinations made by the Company in respect of the Bonus Plan shall be
conclusive and binding on all persons and shall be given the maximum deference
permitted by law.

Adjustments. The Committee may, in its sole discretion, adjust performance
measures, performance goals, relative weights of the measures, and other
provisions of the Bonus Plan to the extent (if any) it determines that the
adjustment is necessary or advisable to preserve the intended incentives and
benefits to reflect (1) any material change in corporate capitalization, any
material corporate transaction (such as a reorganization, combination,
separation, merger, acquisition, or any combination of the foregoing), or any
complete or partial liquidation of the Company, (2) any change in accounting
policies or practices, (3) the effects of any special charges to the Company’s
earnings, or (4) any other similar special circumstances.

 

2